Citation Nr: 0808440	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-21 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the right leg.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a right wrist 
condition.

5.  Entitlement to service connection for a left wrist 
condition.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a right hip 
condition.

9.  Entitlement to service connection for a left hip 
condition.

10.  Entitlement to service connection for a right knee 
condition.

11.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia that denied the benefits sought on 
appeal.  
	
The Board notes several issues in need of referral to the RO.  
In a January 1990 VA Form 21-4138 the veteran raised the 
issue of a left hand condition.  In a May 2004 letter the 
veteran raised the issues of osteoporosis and arthritis.  In 
a July 2005 letter the veteran raised an issue of pension 
benefits.  These issues are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

A remand is required in order to afford the veteran the 
hearing he requested in his July 2005 VA Form 9.  On the 
form, the veteran checked the box indicating he wanted a 
hearing at a local VA office before a member of the Board.  
There is no indication in the file that the veteran has ever 
withdrawn this hearing request, and the RO took no action in 
affording him the hearing.  A remand is required in order to 
provide the veteran the opportunity for his hearing.

A remand is further required in order to attempt to obtain 
outstanding medical records identified by the veteran.  In a 
May 2006 VA Form 21-4138 the veteran stated he has been 
treated for his claims on appeal at the VAMC in Decatur, 
Georgia.  These records are not associated with the file and 
the file does not reflect the RO's attempt to obtain them.  
38 U.S.C. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Attempts must be made to secure these 
records and associate them with the claims file.

The veteran has also identified a number of private medical 
providers in possession of records related to his claim that 
are not associated with the claims file.  In VA Forms 21-4142 
filed in March and June 2003, the veteran stated there are 
outstanding medical treatment records related to his claims 
on appeal at the following sources: the Merchant Marine 
Hospital in Grosse Pointe, Michigan, Harper Hospital in 
Detroit, Michigan, the US Railroad Retirement Board, and 
Norfolk and Southern Railroad in Detroit, Michigan.  In a May 
2004 letter the veteran also stated he has received treatment 
for the claims on appeal from Dr. David Beyer and other 
physicians practicing at East Area Family Physicians in 
Roseville, Michigan, and Dr. George Malick in Roseville, 
Michigan.  The veteran provided contact information for all 
of these providers.  Most of these sources were never 
contacted by the RO, and some were contacted only once.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  If VA makes reasonable efforts to obtain relevant 
non-Federal records but is unable to obtain them, VA will 
provide the claimant with oral or written notice of that 
fact.  In such a case, VA must notify the veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).  Attempts to obtain these records 
must be made before the veteran's claims can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all records from the VAMC in 
Decatur, Georgia.  If no records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined 
must be fully documented for the record, 
and the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2007) must be 
complied with.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain any private 
treatment records from the following 
sources:  
a.  Merchant Marine Hospital in 
Grosse 
     Pointe, Michigan
	b.  Harper Hospital in Detroit, 
Michigan
	c.  US Railroad Retirement Board
			d.  Norfolk and Southern Railroad in Detroit, 
Michigan  
			e.  Dr. David Beyer and other physicians 
practicing at East 
     Area Family Physicians in Roseville, 
Michigan
			f.  Dr. George Malick in Roseville, Michigan.  

4.  The veteran should be scheduled for 
an in-person hearing before a traveling 
Veteran's Law Judge at his local VA 
office. The veteran should be apprised of 
the next available date for such a 
hearing, and should be informed of his 
right to have a videoconference hearing 
as an alternative. 

5.  Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



